       Case: 5:18-cr-00034-SL Doc #: 339 Filed: 04/29/20 1 of 7. PageID #: 3242




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                       )          CASE NO. 5:18-cr-34-1
                                                )
                                                )
                      PLAINTIFF,                )          JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )          MEMORANDUM OPINION AND
                                                )          ORDER
APOLINAR MERAZ-MAGANA,                          )
                                                )
                                                )
                      DEFENDANT.                )

        This matter is before the Court on the motion of defendant Apolinar Meraz-Magana

(“Meraz-Magana”) for a compassionate release due to COVID-19 circumstances. (Doc. No. 337

[“Mot”].) Plaintiff United States of America (the “government”) opposes the motion (Doc. No.

338 [“Opp’n”].) For the reasons that follow, Meraz-Magana’s motion is denied without

prejudice.


      I. BACKGROUND

        On January 17, 2018, Meraz-Magana was one of thirteen defendants charged in a drug

conspiracy. (Doc. No. 10 [Indictment].) On November 14, 2018, Meraz-Magana entered a plea

of guilty to one count of conspiracy to possess with intent to distribute controlled substances, in

violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A), and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). (11-14-2018

Minutes; Doc. No. 252 [Plea Agreement].)
      Case: 5:18-cr-00034-SL Doc #: 339 Filed: 04/29/20 2 of 7. PageID #: 3243




       On February 20, 2019, the Court sentenced Merez-Magana to a term of 270 months

imprisonment. (2-20-19 Minutes; Doc. No. 305 [Judgment].) Meraz-Magana is currently serving

his sentence at Oakdale II Federal Correctional Institution (“FCI”) and has a projected release

date of May 23, 2037. See https://www.bop.gov/inmateloc/ (last visited 4-23-2020).

       On April 20, 2020, Meraz-Magana filed the present pro se motion, pursuant to 18 U.S.C.

§ 3582(c)(1)(A), for an order for a compassionate release. (Mot. at 3232.) In support of his

motion, he discusses generally the impact of the COVID-19 pandemic on prisons across the

country and at his facility, and the fact that he is 58 years old and “is [afraid] of getting infected

with COVID-19.” (Id.) He posits that, if he contracts the virus, he could “suffer complications

because of his old age[.]” (Id.) He asks to be released to home confinement because no one “can

guarantee that anyone will survive the virus if one were to get infected with it.” (Id.)

       The government argues that Meraz-Magana’s motion should be denied because he has

not exhausted his administrative remedies. (Opp’n at 3236.) Meraz-Magana does not represent,

and there is no evidence in the record to suggest, that he has exhausted his administrative

remedies.


   II. DISCUSSION

       The sentencing court has no inherent authority to modify an otherwise valid sentence.

United States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, the authority of the

Court to resentence a defendant is limited by statute. United States v. Houston, 529 F.3d 743,

748–49 (6th Cir. 2008) (citing United States v. Ross, 245 F.3d 577, 858 (6th Cir. 2001)). Title 18

U.S.C. § 3582(c)(1)(A) provides that courts may “reduce [an inmate’s] term of imprisonment

(and may impose a term of probation or supervised release with or without conditions that does
                                                  2
      Case: 5:18-cr-00034-SL Doc #: 339 Filed: 04/29/20 3 of 7. PageID #: 3244




not exceed the unserved portion of the original term of imprisonment)” where “extraordinary and

compelling reasons warrant [release],” or the prisoner’s age and other factors make release

appropriate. 18 U.S.C. § 3582(c)(1)(A).

       Prior to 2018, only the Bureau of Prisons (“BOP”) could move a district court under §

3582(c)(1)(A) for the compassionate release of a federal prisoner. On December 21, 2018, the

First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow prisoners to directly petition courts

for compassionate release. The amendment provides prisoners with two direct routes to court: (1)

file a motion after fully exhausting administrative appeals of the BOP’s decision not to file a

motion for compassionate release, or (2) file a motion after “the lapse of 30 days from the receipt

. . . of such a request” by the warden of the prisoner’s facility. 18 U.S.C. § 3582(c)(1)(A). No

exceptions to the exhaustion requirement are listed in the statute.

       Meraz-Magana does not represent that he has exhausted all administrative rights to

appeal the BOP’s failure to bring a motion on his behalf, or that 30 days has passed since the

warden of his facility received a request from him to file such a motion. Moreover, the

government represents that, according to the BOP, “as of April 22, 2020, Meraz-Magana has not

asked the Bureau to seek compassionate release on his behalf.” (Opp’n at 3237.) Courts are split

on whether a district court may waive the exhaustion and 30-day requirement due to the exigent

circumstances presented by COVID-19. Compare United States v. Zukerman, 16 Cr. 194 (AT),

2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020) (waiving exhaustion requirement in light of

COVID-19); United States v. Colvin, No. 3:19cr179 (JBA), 2020 WL 1613943, at *2 (D. Conn.

Apr. 2, 2020) (same); with United States v. Raia, 954 F.3d 594 (3rd Cir. 2020) (finding

exhaustion requirement in § 3582 mandatory); United States v. Alam, No. 15-20351, 2020 WL

                                                 3
      Case: 5:18-cr-00034-SL Doc #: 339 Filed: 04/29/20 4 of 7. PageID #: 3245




1703881, at *2 (E.D. Mich. Apr. 8, 2020) (collecting cases finding that “a failure to satisfy 18

U.S.C. § 3582(c)(1)(A)’s filing requirements bars defendants from filing motions for

compassionate release, and that the judiciary has no power to craft an exception to these

requirements for defendants seeking release during the COVID-19 pandemic”); see also United

States v. Johnson, No. RDB-14-0441, 2020 WL 1663360, at *2 (D. Md. Apr. 3, 2020) (holding

that the “exhaustion requirements of § 3582(c)(1)(A) are jurisdictional in nature, and [the

district] court may not expand its jurisdiction by waiving such requirements”).

       In Raia, the Third Circuit ruled that the fact that the petitioner did not wait the requisite

30-day period before seeking a compassionate release from the district “present[ed] a glaring

roadblock foreclosing compassionate release[.]” Raia, supra. In so ruling, the court explained:

       We do not mean to minimize the risks that COVID-19 poses in the federal prison
       system, particularly for inmates like Raia [68 year old individual with diabetes
       and “heart issues”]. But the mere existence of COVID-19 in society and the
       possibility that it may spread to a particular prison alone cannot independently
       justify compassionate release, especially considering BOP’s statutory role, and its
       extensive and professional efforts to curtail the virus’s spread. See generally
       Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 PM),
       https://www.bop.gov/resources/news/20200313_covid19.jsp. Given BOP’s shared
       desire for a safe and healthy prison environment, we conclude that strict
       compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and
       critical—importance. And given the Attorney General’s directive that BOP
       “prioritize the use of [its] various statutory authorities to grant home confinement
       for inmates seeking transfer in connection with the ongoing COVID-19
       pandemic,” we anticipate that the exhaustion requirement will be speedily
       dispatched in case like this one. Memorandum from Attorney Gen. to Dir., Bureau
       of Prisons 1 (Mar. 26, 2020), https://www.justice.gov/file/1262731/download. So
       we will deny Raia’s motion.

Id.

       The Court agrees with the reasoning and logic of the Third Circuit. In addition to a lack

of any indication in the language of § 3582(c)(1)(A) that the exhaustion requirement is

                                                 4
      Case: 5:18-cr-00034-SL Doc #: 339 Filed: 04/29/20 5 of 7. PageID #: 3246




discretionary or may be waived, the exhaustion requirement serves the important purpose of

allowing the BOP—an agency that is in a better position to understand an inmate’s health and

circumstances relative to the rest of the prison population and identify “extraordinary and

compelling reasons” for release—the opportunity to address such requests in the first instance.

Accordingly, the Court “will not read an exception into § 3582(c)(1) which does not exist[,] and

Meraz-Magana’s motion is denied for failure to exhaust his administrative remedies. See

Johnson, 2020 WL 1663360, at *6 (denying inmate’s motion for compassionate release for

failure to exhaust administrative remedies).

       Of course, even if Meraz-Magana could overcome this “glaring roadblock,” he would not

be entitled to relief on the basis of the present motion. The existence of “extraordinary and

compelling reasons” is governed by the Federal Sentencing Guidelines. Under the guidelines, a

defendant must establish he is suffering from either a terminal illness or a “serious physical or

mental condition . . . that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13, cmt. n.1.

       At age 58, Meraz-Magana has not established that he is within the group of individuals

who have been identified by the Centers for Disease Control and Prevention (“CDC”) as being at

a higher risk of contracting COVID-19. See CDC, Coronavirus Disease 2019: People Who are

at Higher Risk, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-pecautions/groups-at-

higher-risk.html (last visited 4-23-2020). His motion, therefore, would fall short of establishing a

right to a compassionate release. See, e.g., United States v. Clark, No. 3:13-cr-163-FDW-1, 2019

WL 1052020, at *3 (W.D.N.C. Mar. 5, 2019) (denying motion for compassionate release, in part,

                                                  5
      Case: 5:18-cr-00034-SL Doc #: 339 Filed: 04/29/20 6 of 7. PageID #: 3247




because inmate failed to provide medical records to substantiate claims that medical conditions

placed defendant at a higher risk of contracting COVID-19).

         Further, if the Court entertained Meraz-Magana’s motion on the merits, it would be

without authority to modify his sentence, as he requests, to provide for home confinement

because that authority rests with the BOP. See Tapia v. United States, 564 U.S. 319, 331, 131 S.

Ct. 2382, 180 L. Ed. 2d 357 (2011) (holding “[w]hen a court sentences a federal offender the

BOP has plenary control, subject to statutory constraints, over ‘the placement of the prisoner’s

imprisonment,’ [18 U.S.C.] § 3621(b)]”); see, e.g., United States v. Curry, No. 6:06-082-DCR,

2019 WL 508067, at *1 (E.D. Ky. Feb. 8, 2019) (“Because the First Step Act [of 2018] gives the

Attorney General [or the BOP by designation of the Attorney General] the discretion to

determine if and when home confinement is appropriate, this Court does not have the authority to

grant [home confinement].”) (emphasis in original). The BOP has “begun immediately reviewing

all inmates who have COVID-19 risk factors, as described by the CDC, … to determine which

inmates are suitable for home confinement.” Fed Bureau of Prisons, Home Confinement,

www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp, April 5, 2020 (last

accessed 4-23-2020).1 The BOP has instructed that “inmates do not need to apply to be

considered for home confinement” under this directive, but “any inmate who believes they are

eligible may request to be referred to Home Confinement and provide a release plan to their Case

1
 According to the BOP’s website, the BOP has already increased home confinement by more than 40% since March
2020. Id. In fact, under § 12033(b)(2) of the Coronavirus Aid. Relief, and Economic Security Act (“CARES” Act),
Pub. L. No. 116-136, enacted March 27, 2020, the Attorney General now has the authority to “lengthen the
maximum amount of time for which the Director [of the BOP] is authorized to place inmates in home confinement
under 18 U.S.C. § 3624(c)(2) . . . .” As of April 17, 2020, the BOP has transferred 1,198 inmates to home
confinement under this new authority. See http://www.bop.gov/coronavirus/index.jsp (last visited 4-23-2020).



                                                      6
     Case: 5:18-cr-00034-SL Doc #: 339 Filed: 04/29/20 7 of 7. PageID #: 3248




Manager.” Id. The fact that the BOP has already begun to identify vulnerable inmates for release

to home confinement represents further proof that it is in the best position to quickly consider

whether the relief Meraz-Magana now seeks is appropriate.

   III. CONCLUSION

       For the foregoing reasons, as well as the reasons in the government’s brief opposing

compassionate release, Meraz-Magana’s motion for a compassionate release is denied without

prejudice.

       IT IS SO ORDERED.



Dated: April 29, 2020
                                             HONORABLE SARA LIOI
                                             UNITED STATES DISTRICT JUDGE




                                               7
